 337306 NLRB No. 66OUR LADY OF LOURDES HEALTH CENTER1The Respondent has excepted only to the judge's characterizationof Pat Lacey's July 16, 1990 memorandum and to the judge's con-
clusion concerning the Respondent's contention that economic ex-
igencies required instituting the new staffing schedule. The Respond-
ent did not except to the judge's findings with respect to the Re-
spondent's contractual defense.In light of the judge's finding that 2 months elapsed between theUnion's initial request to bargain over the issue of shift changes and
the Respondent's unilateral implementation of new shift schedules,
we find no merit in the Respondent's proffered defense of economic
exigencies. Accordingly, we find it unnecessary to rely on the
judge's characterization, JD at fn. 6, of Lacey's memorandum.2In the remedy section of his decision, the judge inadvertentlyomitted reference to certain standards for the make-whole order here.
Therefore, we modify that portion of his remedy as follows:The amounts by which employees are to be made whole forlost wages shall be calculated in accordance with Ogle Protec-tion Service, 183 NLRB 682, 683 (1970). In addition, the Re-spondent shall make its employees whole for any losses result-
ing from the Respondent's failure to make contractual welfare
and pension fund payments in the manner prescribed in KraftPlumbing & Heating, 252 NLRB 891 fn.2 (1980), enfd. mem.661 F.2d 940 (9th Cir. 1981). As set forth by the judge, the in-
terest on any money due and owing employees shall be com-
puted in the manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987). The method of determining theadditional amounts, if any, owed to benefit funds is specified in
Merryweather Optical Co., 240 NLRB 1213 (1979).1The charge was filed on August 13, 1990. The complaint issuedon October 17.2The formal unit description is: ``All nurses classified as residentnurse, general duty staff nurse, and per diem nurse employed by Re-
spondent at its facility at 520 North Fourth, Pasco, Washington; ex-
cluding confidential employees, guards, supervisors as defined in the
Act, and all other employees.'' I find this to be an appropriate unit
for purposes of the Act.3Negotiations began on October 16, 1990. The parties executed acontract on March 30, 1991, to be effective from that date through
January 31, 1994.Our Lady of Lourdes Health Center and UnitedStaff Nurses Union, Local 141, chartered by
United Food and Commercial Workers Inter-
national Union, AFL±CIO. Case 19±CA±21056February 18, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn September 18, 1991, Administrative Law JudgeRichard J. Boyce issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Our Lady of Lourdes
Health Center, Pasco, Washington, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Joan R. Abbey, Esq., for the General Counsel.William W. Treverton, Esq., of Seattle, Washington, for theRespondent.DECISIONSTATEMENTOFTHE
CASERICHARDJ. BOYCE, Administrative Law Judge. I heardthis matter on June 6, 1991, in Kennewick, Washington.The complaint arose from a charge filed by United StaffNurses Union, Local 141, chartered by United Food and
Commercial Workers International Union, AFL±CIO
(Union).1It alleges that Our Lady of Lourdes Health Center(Respondent) violated Section 8(a)(5) and (1) of the National
Labor Relations Act (Act) on about July 3, 1990, by an-
nouncing and on about September 24, 1990, by instituting
schedule changes for represented emergency room employees
without giving the Union an opportunity to negotiate.I. JURISDICTION/LABORORGANIZATION
Respondent operates an acute care hospital in Pasco,Washington. The complaint alleges, the answer admits, and
I find that it is an employer engaged in and affecting com-merce within Section 2(2), (6), and (7) of the Act, and a
health care institution within Section 2(14).The pleadings also establish, and I find, that the Union isa labor organization within Section 2(5) of the Act.II. THEALLEGEDMISCONDUCT
A. EvidenceThe Union was certified on May 16, 1990, to representRespondent's nurses.2It displaced another labor organization,the Washington State Nurses Association (WSNA). The
events in question preceded the onset of contract negotiations
between Respondent and the Union.3On April 13, 1990, Respondent's director of ambulatoryservices, Pat Lacey, presided over a meeting of the Emer-
gency Department staff. About seven unit employees at-
tended. In that meeting, extracting from the minutes, Lacey
raised ``the possible need to go to 10 or 12 hour shifts and/or
combination of shifts in order to adequately staff the depart-
ment.'' The minutes indicate that Lacey ``requested that a
task force come together for input, suggestions and to pro-
vide samples of schedules,'' and that one of the employees,
Joan Funderberk ``volunteered to head up task force.''None of the shifts then exceeded 8 hours.
At a succeeding staff meeting, on June 29, Lacey pre-sented a ``sample schedule,'' which included 12-hour shifts.
On June 30, Diane Dewar and Dana Crutchfield, emergency
department nurses who doubled as local cochairpersons for
the Union, submitted a letter to Lacey which stated in part: 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
We are opposed to any mandatory changing of shifts.New shifts (or ``hours'') might be offered to interested
staff members (on a seniority basis).We refer to 9.6 in the current contract which clearlystates ``Alternative work schedules may be established
by the employer with the consent of the nurse(s) in-
volved and prior notification to the union.'' Also 9.7.1
which states, ``Established schedules may be amended
by mutual agreement.'' And lastly, 9.7.2 as follows
``There shall be no rotation of shifts without the con-
sent of the individual nurse involved.''Prior to any further more formal communication, wewould like to schedule a meeting with you.The ``current contract'' to which Dewar and Crutchfieldreferred was that between Respondent and WSNA, which ex-
pired by its terms on June 30, 1990. Section 9.6 of that con-
tract stated in part:Alternative work schedules may be established by theEmployer with the consent of the nurse(s) involved and
prior notification to the Association.Section 9.7 contained this clause: ``The Employer retains theright to adjust work schedules to maintain an efficient and
orderly operation.'' Sections 9.7.1 and 9.7.2 included the lan-
guage set forth in the Dewar-Crutchfield letter.An addendum to the WSNA contract stated in part:In accordance with Section 9.6 of the Agreement ...
nurses may on an individual basis agree to work a
twelve (12) hour shift schedule with the consent of the
Employer.Lacey responded to the Dewar-Crutchfield letter by twomemoranda dated July 3. One, directed to Dewar and
Crutchfield, thanked them for their ``input,'' stated Lacey's
assumption that they ``were speaking for all ED staff in
[their] role as [union] representatives,'' and said she would
``gladly meet with'' them. The other, directed to the Emer-
gency Department staff, stated in part:Obviously, there must be some confusion as to wherewe are with the development of 12 or 10 hour sched-
uling in the ED. I received a letter from your [union]
representatives, Dana and Diane, informing me that
prior to any further ``formal communication,'' that I
needed to meet with them.... After developing many different schedules uti-
lizing 8, 10, 12 and short shifts, a sample schedule was
presented on June 29th that gives us excellent coverage
.... I do 
support such a schedule and will be pre-senting a proposal to administration the first of the
week. If my proposal is accepted, we will then begin
to work through the process of implementing. I am well
aware of contractual articles related to alternative
scheduling and certainly will follow these.I would like to emphasize that we have a staffing crisisin the ED.... If it is 
deemed necessary that in orderto provide adequate staffing coverage to ensure patient
care and safety, that all ED shifts must be changed, we
will do this. I will make every attempt to satisfy eachof your requests and will listen to your concerns andsuggestions over the next week. I encourage each of
you to meet with me if you have input, suggestions or
concerns.Dewar and Crutchfield met with Lacey the next week.They argued from the WSNA contract much as they had
done in their June 30 letter, they declared that the con-
templated changes were ``not desired by all staff members,''
and they stated that they ``would like the 12-hour shifts to
be negotiated'' in the pending contract negotiations. Lacey
replied: ``We will not negotiate 12-hour shifts.''With that, Dewar testified, she ``realized that things hadgone beyond what [she] was going to be able to solve at
[her] level,'' and she reported the situation to a staff official
of the Union.The Union's president, Mary Batt, thereupon wrote Thom-as Corley, Respondent's administrator. The letter, dated July
12, stated:We have recently become aware of proposals at OurLady of Lourdes to make unilateral scheduling changes
affecting staff nurses.By this letter, USNU 141 is notifying you that nochanges in working conditions can be made without
good faith bargaining with the Union. We demand that
you bargain with us regarding any such changes cov-
ering mandatory subjects of bargaining. In the event
you intend to consider planning any such changes,
please notify USNU in sufficient time for us to arrange
with you to meet and bargain.Respondent apparently ignored this letter. On July 16,however, Lacey submitted a memorandum to Marilyn
Hogrefe, Respondent's assistant administrator of nursing
services, in which she stated variously that the emergency
department had ``a staffing crisis,'' that ``the situation has
reached a crisis as of this schedule,'' that the ``nursing short-
age'' had been exacerbated by ``an increase in numbers of
patients and severity of illnesses and injuries over a period
of years and especially over the last few months,'' that she
had been ``very uncomfortable with staffing levels and quali-
fied staff for quite some time,'' that she had ``requested ad-
ditional staffing in the 1989/90 and 1990/91 budgets,'' that
``physicians and staff alike are complaining and feeling more
and more stress related to the above situation,'' that Re-
spondent was ``in a very precarious situation which must be
dealt with immediately,'' that it ``must attract quality emer-
gency nurses,'' and that ``12 hour shifts ... will assist us

in recruiting some experienced ED nurses that may be work-
ing [elsewhere] in 12 hour positions.''On August 7, Lacey announced during an Emergency De-partment staff meeting that a new schedule had been per-
fected and would go into effect September 11. She distrib-
uted this memorandum at the time:We have been given approval by Administration togo forward with the changes described herein.... I
realize that these changes may not be preferred by some
of you and I will work very hard to place everyone in
their shift of choice. All current staff have first priority
to fill the available shifts and selection will be deter-
mined according to department seniority. 339OUR LADY OF LOURDES HEALTH CENTER4The form mentioned in the memorandum was a questionnaire onwhich the nurses were to indicate their preferences among an assort-
ment of proposed 8-, 10-, and 12-hour shifts.The shifts will be as follows:ShiftHours of Work
8 hoursDays: 9 am to 5:30 pmEves: 5:50 pm to 2 am
12 hours7 am to 7 pm 7 pm to 7 am
6 hours5:30 am to 11:30 pm
Please indicate your preference and return the form... by Monday, August 13 deadline. I will contact all

staff individually by August 17 to discuss requests for
the hours as listed on the form.The 12 hour shifts will be implemented with theconsent of the nurses who sign up and their hours of
work will be paid according to the terms of the 12 hour
addendum contained in the WSNA Agreement.4On August 10, Dewar and Crutchfield again met withLacey. They repeated the points they had made previously,
and Lacey persisted that Respondent was ``not going to ne-
gotiate 12-hour shifts.''By facsimile transmission dated August 10, an attorney forthe Union, Nalani Askov, sent a copy of Lacey's August 7
memorandum to David Gravrock, Respondent's labor-rela-
tions consultant, and advised:The matters which are the subject of this memo-randum are mandatory subjects of bargaining....Local 141 demands that the Employer bargain with the
Union prior to implementing the shift schedule changes
set forth in the memo. The Union is willing to meet
with the Employer on an expedited basis for purposes
of bargaining on this issue.Refusal to bargain about mandatory subjects of bar-gaining is an unfair labor practice. In addition, imple-
mentation of the shift changes without bargaining is an
unlawful unilateral change in terms and conditions of
nursing staff employment. The Employer's requirement
that nursing staff complete the shift preference form
and its plan to meet individually and collectively with
bargaining unit members to negotiate about the shift
change is unlawful direct dealing. We request that the
Employer cease and desist in these violations, restore
the status quo ante and bargain with the Union prior to
implementing any scheduling changes.If we do not receive notice by 3:00 p.m., August 10,1990, that the Employer agrees to bargain with the
Union prior to implementation of the shift changes, an
unfair labor practice complaint will be filed with the
National Labor Relations Board.Respondent did not respond; and, as earlier noted, theUnion filed the present charge on August 13.By letter to the Union dated August 27, Respondent'shuman resources director, Judy Williams, stated:Please be advised that Our Lady of Lourdes HealthCenter will be instituting 12-hour shifts in the Emer-
gency Department which will be posted August 31 to
become effective September 10, 1990. The 12-hourshifts will be assigned to nurses who have consentedand prior notification is hereby being given to Local
141. This action is in accordance with Article 9, Sec-
tion 9.6 and 9.7 entitled ``Alternative Work Schedule''
and ``Work Schedules'' in the existing WSNA contract.Hours worked on the 12-hour shift schedule will bepaid according to the provisions contained in the
WSNA Contract Addendum entitled ``Alternative 12-
hour Shift Schedule.''The Union's Batt replied by letter dated September 5,``protest[ing] ... unilateral action and direct dealing ... as

announced in'' Williams' letter. Batt's letter added:You assert in your letter ... that the Hospital is
privileged by its contract with [WSNA] to act unilater-
ally and deal directly with employees on scheduling
matters. However, that contract is no longer in effect
and WSNA is no longer the bargaining representative
of your staff nurses. Any waiver by WSNA of its right
and duty to represent nurses at the hospital for the pur-
poses of collective bargaining is not binding upon
USNU, Local 141. USNU Local 141 is the certified
bargaining representative, not WSNA.Accordingly, please contact me immediately to dis-cuss the Hospital's decision to change the scheduling
practices in the emergency room and the effects of that
decision on bargaining unit employees. No change may
be made without exhausting your duty to bargain.Again, Respondent did not reply. It instead instituted thechanges as announced.B. ConclusionThe matter of work schedules is a mandatory subject ofbargaining. E.g., Water's Edge, 293 NLRB 465 (1989). And,quoting from Frankline, Inc., 287 NLRB 263, 264 (1987):An employer whose employees are represented by alabor organization generally may not make unilateral
changes with respect to mandatory subjects of bar-
gaining.Or, as stated in Associated Services for the Blind, 299 NLRB1150 (1990):[A]n employer violates Section 8(a)(5) and (1) of theAct by unilaterally changing terms and conditions of
employment without first providing the collective-bar-
gaining representative with a meaningful opportunity to
bargain about the change.Respondent did not give the Union a meaningful oppor-tunity to bargain before deciding on and effecting the
changes in question. It contends, however, that they were
contemplated by the quoted provisions of the expired WSNA
contract, and so were permissible. Unilateral changes in this
context are not improper if ``a mere continuation of the sta-tus quo.'' NLRB v. Katz, 369 U.S. 737, 746 (1962); GarmentWorkers Local 512 v. NLRB, 512 F.2d 705, 711 (9th Cir.1986). Indeed, extracting from 299 Lincoln Street, 292NLRB 172 (1988), ``an employer is ... obliged, on the

union's demonstration of its majority in the election, to
maintain in effect its current [terms and conditions of em- 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Terms and conditions of employment embodied in a labor agree-ment become, on the agreement's expiration, ``existing practices that
an employer may not, under Section 8(a)(5) of the Act, change uni-
laterally.'' American Commercial Lines, 291 NLRB 1066, 1075(1988).6I reject Respondent's contention that its straitened circumstanceslicensed unilateral action in any event. While the Board in BottomLine Enterprises, 302 NLRB 373 (1991), acknowledges a ``limited''exception ```when economic exigencies compel prompt action,'' Re-spondent plainly has not met the heavy burden required by that ex-
ception. In this regard, I discount Lacey's July 16 memorandum to
Marilyn Hogrefe, with its apocalyptic imaginings absent prompt ac-
tion, as probably a self-serving counter to the Union's July 12 letter
asserting its right to bargain over the changes.Respondent does not advance a waiver argument. I conclude, re-gardless, that nothing in the expired WSNA contract could constitute
a waiver binding on the Union, and that the Union, by its conduct,
did not waive its right to bargain over the changes. ``The Board re-
quires that a waiver of bargaining rights under Section 8(a)(5) not
be lightly inferred, but must be clear and unmistakable.'' Colorado-Ute Electric Assn.'' 295 NLRB 607 (1989).7If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.ployment] until negotiations resulted in an agreement on[their] change or an impasse.''5Whether a change is a permissible continuation of the sta-tus quo turns on the degree of discretion involved. Thus, in
NLRB v. Katz, supra, at 369 U.S. 746, the Supreme Courtconcluded that certain so-called merit raises were unlawful
because they were not ``automatic raises to which the em-
ployer had already committed himself ... but were in-

formed by a large measure of discretion.'' The Court added,
at 746±747:There simply is no way in such case for a union toknow whether or not there has been a substantial depar-
ture from past practice, and therefore the union may
properly insist that the company negotiate as to the pro-
cedures and criteria for determining such increases.Similarly, in Garment Workers Local 512 v. NLRB, supra,at 795 F.2d 711, the Ninth Circuit rejected an employer's
contention that certain layoffs were lawful because in accord-
ance with established policy. The court noted that economic
layoffs ``would seem to be inherently discretionary'' and that
``the long-standing practice exception suggested in Katzplaced a heavy burden on the employer to show an absence
of employer discretion in determining the size or nature of
a unilateral employment change.''To like effect, the Board in McClatchy Newspapers, 299NLRB 1045 (1990), found improper an employer's
postimpasse institution of a merit-pay system in ostensible
implementation of proposal that it have ``unlimited manage-
ment discretion'' over the timing and amount of merit raises.
The Board stated at 1046±1047 that, while the employer
properly could insist to impasse on that proposal and prop-
erly could consider employees for merit increases after im-
passe, ``it still had a duty to bargain with the Union about
the timing and amounts ... prior to granting any such in-

creases.'' See also Logemann Bros. Co., 298 NLRB 1018(1990); Peelle Co., 289 NLRB 113 (1988).Nothing in the contract language on which Respondent re-lies committed it to make the scheduling changes at issue,
nor did that language spell out the details of any change that
might be made. Quite obviously, then, the changes entailed
the exercise of considerable discretion. That is evident not
only from the leanness of the subject language, but from the
meetings and memoranda that preceded effectuation. It is
evident, as well, from the black-letter certainty that Respond-
ent would not be found in violation of Section 8(a)(5) had
it not made the changes, should the contention be made that
it thereby had failed to maintain extant terms and conditions.I conclude, therefore, that the changes entailed a degree ofdiscretion well beyond that of continuing the status quo, and
that Respondent consequently violated Section 8(a)(5) by de-
ciding on and instituting them without inviting the Union's
participation.6CONCLUSIONOF
LAWRespondent violated Section 8(a)(5) and (1) of the Act onand after about July 3, 1990, by announcing and on about
September 10, 1990, by instituting schedule changes for
Emergency Department employees without giving the Union
an opportunity to negotiate the matter.REMEDYI will include in my recommended Order provisions thatRespondent cease and desist from the unfair labor practices
found herein, and that it take certain affirmative action to ef-
fectuate the policies of the Act.With regard to the latter, I will specify that Respondent re-scind the unlawful changes if the Union so requests; and,
should rescission occur, that it make all employees whole,
with interest, in the event they incurred any loss of income
or benefits as a result of the changes. Interest shall be cal-
culated in accordance with New Horizons for the Retarded,283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe Respondent, Our Lady of Lourdes Health Center,Pasco, Washington, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Failing to bargain in good faith with United StaffNurses Union, Local 141, chartered by United Food and
Commercial Workers International Union, AFL±CIO as the
exclusive collective-bargaining agent of the employees in the
appropriate unit described below, by announcing and insti-
tuting schedule changes affecting certain of those employees
without first satisfying its duty to bargain with Local 141 as
required by the Act. The unit is:All nurses classified as resident nurse, general dutystaff nurse, and per diem nurse employed by Respond-
ent at its facility at 520 North Fourth, Pasco, Wash-
ington; excluding confidential employees, guards, su-
pervisors as defined in the Act, and all other employ-
ees. 341OUR LADY OF LOURDES HEALTH CENTER8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights pro-
tected by the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On the Union's request, rescind the changes in sched-ule unlawfully instituted for emergency department employ-
ees on about September 10, 1990; and, should rescission
occur, make all employees whole, with interest as prescribed
in the remedy section of this decision, in the event they in-
curred any loss of income or benefits as a result of the
changes.(b) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social-security payment records, timecards, personnel
records and reports, and all other records necessary or help-
ful to determine if and how much backpay is owing under
the terms of this Order.(c) Post at its facility in Pasco, Washington, copies of theattached notice, marked ``Appendix.''8Copies of the Notice,on forms provided by the Regional Director for Region 19,
after being signed by Respondent's authorized representative,
shall be posted by it immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places, includ-
ing all places where notices to employees customarily are
posted. Respondent shall take reasonable steps to ensure that
the notice is not altered, defaced, or covered by any other
material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail to bargain in good faith with UnitedStaff Nurses Union, Local 141, chartered by United Food
and Commercial Workers International Union, AFL±CIO, as
the exclusive collective-bargaining agent of the employees in
the appropriate unit described below, by announcing and in-
stituting schedule changes affecting certain of those employ-
ees without first satisfying our duty to bargain with Local
141 as required by the Act. The unit is:All nurses classified as resident nurse, general dutystaff nurse, and per diem nurse employed by us at our
facility at 520 North Fourth, Pasco, Washington; ex-
cluding confidential employees, guards, supervisors as
defined in the Act, and all other employees.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their
rights protected by the Act.WEWILL
, on the Union's request, rescind the changes inschedule unlawfully instituted for Emergency Department
employees on about September 10, 1990; and, should rescis-
sion occur, WEWILL
make all our employees whole, with in-terest, in the event they incurred any loss of income or bene-
fits as a result of the changes.OURLADYOF
LOURDESHEALTHCENTER